department of the treasury internal_revenue_service washington d c index no date oct of e-e0-t contact person id number telephone number employer_identification_number key district_office dear sir this letter is in response to a letter dated date requesting rulings under sec_507 sec_4941 and sec_4945 of the internal_revenue_code x is an irrevocable inter_vivos charitable_lead_annuity_trust created on date x constitutes a split-interest trust pursuant to sec_4947 of the code the sole charitable_beneficiary is y a state a nonprofit corporation which is exempt under sec_501 and is classified as a private_foundation under a at the time of the creation of x in the grantor transferred to x a number of shares of stock of z a closely-held non-public bank_holding_company which was controlled by the grantor's family at that time the shares of z transferred to x had an estimated value of approximately dollar_figureb the trust document provides that x will continue in existence for years and pay y a guaranteed annuity_payment of percent of the fair_market_value of the z stock at the end of each year to date x has paid the appropriate amount to y each year of its existence if x were to continue in existence for its fuli term of years it would owe y the sum for the remaining years in existence of dollar_figure 8b the trust document provides that at the end of the trust's year term the trustees are to distribute the remainder_interest to the grantor's four children these four children are also all of the trustees of x and all of the foundation managers of y this information is disclosed in the court petition described in detail later in this letter z merged with and into t a corporation whose common_stock is traded on the new york stock exchange as a result of the merger x received a number of shares of stock of t which have a value presently of approximately dollar_figureb such value is substantially in excess of the value of the stock of z when -2- it was originally transferred to x the dividend that x will receive from t is well in excess of the amount necessary to pay the annuity to y because the assets of x have been converted to stock of t which is readily convertible to cash x's charitable interest can now be satisfied much earlier than originally anticipated by the grantor when he created the trust accordingly the grantor the trustees of x the foundation managers of y and the four remaindermen all now wish to pay y in one lump sum payment the remaining amount due to y under the trust document the sum of dollar_figure 8b in the form of cash and stock of t without discount the parties identified in the preceding paragraph have filed a petition in a local court in state a seeking authorization to pre-pay y the entire dollar_figure 8b balance owing on the annuity payments and then to terminate the trust by distribution to the remainder interests the petition has named the attorney_general of state a as a party to the suit to protect the interests of the charity y accordingly the following rulings have been requested the trustees’ prepayment of the entire remaining charitable interest without discount to y as the sole charitable_beneficiary of the trust will not constitute a termination of a private_foundation under sec_507 of the code the trustees’ prepayment of the entire remaining charitable interest without discount to y as the charitable_beneficiary of the trust will not be an act of self-dealing under sec_4941 of the code the trustees’ prepayment of the entire remaining charitable interest without discount to y as the charitable_beneficiary of the trust will not be a taxable_expenditure under sec_4945 of the code sec_507 of the code provides in pertinent part that the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination sec_507 of the code imposes a tax upon a private foundation's termination of its status as a private_foundation sec_4947 of the code provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to the termination of private_foundation_status e relating to governing instruments sec_4941 relating to taxes on self-deating sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in sec_4947 and sec_4945 relating to tax on taxable_expenditures shall apply as if such trust were a private_foundation sec_53_4947-1 of the foundations and similar excise regulations regulations provides that the provisions of sec_507 shail not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust oh sec_53_4947-1 of the regulations provides examples of the application of sec_53 e section a of the code imposes a tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 of the code sec_4945 of the code imposes a tax on a private foundation's making any taxable_expenditure as defined in sec_4945 sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization is not a disqualified_person with respect to the first ruling the payment of cash and stock to y to extinguish the annuity liability of x to y under the terms of the trust does not constitute a termination under sec_507 section sec_3 e of the regulations specifically provides that the provisions of sec_507 shall not apply to a_trust described in a by reason of any payment that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee mandatory payment required by the trust document and x payment the payment is no less mandatory nor is it deemed discretionary with the trustee merely because all parties agree to make the charitable payment earlier than required by the trust document the payment to y is only authorized by order of the court on the petition to the court for approval for such accelerated payment the examples under sec_53_4947-1 particularly examples and are illustrative of the general_rule that payout of the charitable amount is not a sec_507 transaction is fulfilling its obligation by making the required in this case x has a there is no act or acts of self-dealing under sec_4941 of the code since the payments by x to y are not made to a disqualified_person the payment to y for the reasons described in the preceding paragraph does not fal under any of the acts of self-dealing described in sec_4941 of the code there are no taxable_expenditures with respect to the proposed transaction the payment to y does not come within the definition of taxable_expenditure under sec_4945 of the code the code and regulations have provided special rules for the income payout of split-interest_trusts in recognition of the special nature of these payments for example a split-interest trust under sec_4947 of the code is subject_to neither the excise_tax on investment_income under sec_4940 nor is the trust required to make a mandatory distribution under sec_4942 no payout is required under sec_4942 since the trust is already subject_to a payout requirement sec_4947 of the code and sec_53_4947-1 of the regulations preclude the application of sec_4941 to the income_interest payable to income beneficiaries of charitable_remainder trusts since such interests are what they are entitled to receive by the trust document as seen above under sec_53_4947-1 of the regulations the provisions of sec_507 do not apply to apply to any split interest trust by reason of any payment to a beneficiary directed by the terms of the governing instrument of the trust by the same token it is our view that the expenditure_responsibility requirement for grants under sec_4945 is not applicable to the income payment by a charitable_lead_trust since the income payout is mandated by the trust instrument in essence the payment is more in the nature of a contribution or donor grant rather than that of the trust similarly sec_4945 is not applicable since the income payout of a lead_trust is for the very charitable purpose for which the trust is established thus there is a direct analogy to sec_53_4947-1 precluding self-dealing with respect to payment of the annuity or unitrust_amount for the charitable_remainder_trust this is not to say that the income payment to the charitable_beneficiary of a charitable_lead_trust will never constitute a taxable_expenditure but under the facts of this case where the payment is made for the appropriate charitable purpose established by the trust document there is no taxable_expenditure cv accordingly we rule as follows the trustees’ prepayment of the entire remaining charitable interest without discount to y as the sole charitable_beneficiary of x will not constitute the termination of a private_foundation under sec_507 of the code the trustees’ prepayment of the entire remaining charitable interest without discount to y as the charitable_beneficiary of x will not be an act of self-dealing under sec_4941 of the code the trustees’ prepayment of the entire remaining charitable interest without discount to y as the charitable_beneficiary of x will not be a taxable_expenditure under sec_4945 of the code this ruling is based on the understanding that you will petition the local court in state a permitting x to make such prepayment and that the office of the attorney_general of state a will be joined in such proceedings further it is understood that neither x the trustor the trustees or any disqualified_person within the meaning of sec_4946 of the code will receive any benefit from the prepayment to y other than the rights of remaindermen provided in the trust document this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are sending a copy of this ruling letter to your attorney sincerely robert c harper jr chief exempt_organizations technical branch cc su
